Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, 4-7, 9, 10, 21, 22, 24 and 25 are presented for examination

DETAILED ACTION
Claim Rejections - 35 USC § 112
I  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 6, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites, “decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase based on the relative relationship between frequency sensitivity levels of a current phase and a next phase.”  The specification does not properly explain how the relative relationship between sensitivity levels are taken into account when deciding to decrease power applied to a processor.  The specification provides some detail in paragraph 0022:
“In an aspect, in above step 32, the frequency sensitivity of a current phase and frequency sensitivity of a next phase are used to determine an optimal power budget for the current phase. That is to say, the relative relationship between the sensitivity levels of the current phase and the next phase is used to determine the power decreasing degree in step 32. For example, in an aspect, if the frequency sensitivity level is very low at current-6- Attorney Docket Number: 1458-140394phase and very high at next phase, the power for the current phase can be lowered to the minimum level, so that it will not significantly diminish performance of current phase, but can get a highest frequency boost at the next phase. If the frequency sensitivity level for current phase is medium low, and the sensitivity for next phase is medium high, the power for the current phase can be lowered to a relatively low level which is not as aggressive as the first case. In the extreme case, when the frequency sensitivity level for the current and next phases are similar, the power is not lowered.”

 The specification mentions that “the relative relationship between the sensitivity levels of the current phase and the next phase is used to determine the power decreasing degree,” but does not provide detail as to how the relationship between the two phases affect the power decreasing degree.  Instead, the specification provides examples that adjusts the power for each individual phase based on its frequency sensitivity level.  For example, 0022 recites, “if the frequency sensitivity level is very low at current-6- Attorney Docket Number: 1458-140394phase and very high at next phase, the power for the current phase can be lowered to the minimum level, so that it will not significantly diminish performance of current phase, but can get a highest frequency boost at the next phase.”  This statement merely discloses that a low sensitivity level allows power to be reduced to a minimum level and a high sensitivity .

II The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


a) The term “frequency sensitivity levels" in claims 1, 6, and 21 is a relative term which renders the claim indefinite.  The term "frequency sensitivity levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification recites frequency sensitivity level repeatedly, phase, but there is not disclosure with regards to the sensitivity “levels.”
 b) Claims 1, 6 and 21 recites, “decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase based on the relative relationship between frequency sensitivity levels of a current phase and a next phase.” The phrase “current phase and a next phase “renders the claim indefinite, because it is not clear whether
   i) the current phase is a frequency insensitive phase and decreasing the power when the processor enters the frequency insensitive/ current phase based on the frequency sensitivity relationship with the next phase or 
  ii) after determining the relative relationship between the frequency sensitivity levels between a current phase and a next phase the power is decreased when the processor enters the frequency insensitive phase 
Further it is not clear how the decreasing of power is achieved when the processor enters the frequency insensitive phase if the current phase and next phases are similar, as the specification document recites “In the extreme case, when the frequency sensitivity level for the current and next phases are similar, the power is not lowered” para [0022].

 The claims dependent on 1, 6, and 21 are rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Bircher (U.S Patent Application Publication 2012/0297232; hereinafter “Bircher” Reference cites as prior art in previous office action)
Regarding claim 1, Bircher teaches a power budgeting method, comprising: 
predicting a frequency-insensitive phase [“A processing unit 311 upon which a low frequency sensitivity score is detected may be placed in a lowest possible non-idle operating point with little negative impact on overall processing unit performance.”, 
decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase [0074;”A branch misprediction in this situation may cause a pipeline stall, thereby causing a momentary decrease in the frequency sensitivity value.”, 0077; ( i.e a momentary decrease in sensitivity value is interpreted as entering a frequency insensitive phase)] based on the relative relationship between frequency sensitivity levels of a current phase [ “compute-bound workload (i.e., highly frequency sensitive application).”, 0077] and a next phase [“ “Hysteresis threshold levels may also be utilized with the high and low thresholds when determining whether or not to change the clock frequency of a processing unit. A high hysteresis threshold may be considered when determining whether to transition into or out of the highest operating point, while a low hysteresis threshold may be considered when determining whether to transition into or out of the lowest operating point.  ...” 0077 (i.e. The current phase is interpreted as “highly frequency sensitive application in the above example and the next phase is interpreted as the branch misprediction that causes the decrease in frequency sensitivity value.  The claim decides on adjusting power applied to a processor based on the relationship between frequency sensitivity levels when entering a frequency insensitive phase.  Bircher teaches encountering a branch misprediction (frequency insensitive phase) after a compute-bound workload (frequency sensitive phase) and deciding not to decrease power due to the hysteresis that will occur due to the temporary nature of the branch misprediction.  Therefore, the relative relationship between the phases is used to determine whether to decrease power when a temporary change in frequency sensitivity occurs so that hysteresis does not occur when entering a frequency insensitive phase)]

 Further Bircher also discloses [“...In various embodiments, frequency sensitivity calculation unit 704 may be configured to calculate and track a moving average of frequency sensitivity for one or more processing units, and to compare the average frequency sensitivity value with one or more thresholds. The results of the comparison may be used to determine the appropriate operating point for a corresponding processing unit. Comparisons may be conducted on an interval basis, and interval timer 708 may determine the setting of intervals.” 0107 ; ( i.e. the moving average of frequency sensitivity is the relative relationship between frequency sensitivity levels of a current phase and a next phase.  The average sensitivity represents the relationship between sensitivity levels of different phases.  The average is compared with a threshold to determine how much to decrease or increase the operating point.)]
Therefore Bircher discloses decreasing power applied to a processor when the program executed by the processor enters the frequency-insensitive phase based on the relative relationship between frequency sensitivity levels of a current phase and a next phase.”
 increasing the power applied to the processor when the program executed by the processor enters the frequency-sensitive phase [ “When a high frequency sensitivity 

Regarding claims 2, 22, Bircher discloses the frequency-sensitive phase [0075] follows the frequency-insensitive phase [0074; 0081-0083] 

Regarding claims 4, 24 Bircher discloses, decreasing the power applied to the processor comprises decreasing an operating frequency of the processor [0059; 0076-0077; 0107], and increasing the power applied to the processor comprises increasing the operating frequency of the processor [0058; 0078].

Regarding claims 5, 25 Bircher discloses the frequency-insensitive phase is a phase in which memory-related operations are executed [“.detecting a memory –bounded workload”, 0059; 0074)], 
and the frequency-sensitive phase is a phase in which computation-related operations are executed [0014; 0053; “... most frequency sensitive and/or compute-bounded applications may allow those applications to execute faster …” 0078;].







Regarding claim 21, Bircher discloses a system comprising: 
 a processor for executing a program comprising a frequency-insensitive thread and a frequency-sensitive thread [“Workloads 116 and 117 may also represent the variety of applications that processor 105 may be expected to execute in typical operating conditions. In other embodiments, workloads 116 and 117 may be stored in other locations. For example, in one embodiment, processor 105 may access workloads 116 and 117 from I/O device 130 via I/O interface 120.” 0034; “...The performance values may be used to calculate frequency sensitivity values for each workload…”, 0037; 0060; “A processing unit 311 upon which a low frequency sensitivity score is detected may be placed in a lowest possible non-idle operating point with little negative impact on overall processing unit performance. ..”, 0074; “When a high frequency sensitivity value is calculated for a given processing unit 311 during a time interval, the highest operating point may be selected for that node for at least the next time interval. ..”, 0075];  
a power delivery system for decreasing a power applied to the processor when the processor executes the frequency-insensitive thread [0054;0075;“A power management unit may conduct comparisons of frequency sensitivity values to the low and high thresholds, and may override the operating point selection by shifting the affected processing unit 311 to the highest or lowest operating point any time a corresponding frequency sensitivity value is computed”, 0076;  “reduce the clock frequency in response to calculating a low frequency sensitivity value for a processor executing an application, such as a memory-bounded workload.  Reducing the clock (i.e decreasing the voltage /frequency upon entering memory bounded phase)] and for increasing the power applied to the processor when the processor executes the frequency-sensitive thread [0053; 0075; “Increasing the clock frequency and operating voltage to their highest possible operational values for those applications that are the most frequency sensitive and/or compute-bounded applications may allow those applications to execute faster …”, 0078] based on the relative relationship between frequency sensitivity levels of a current thread and a next thread[“Hysteresis threshold levels may also be utilized with the high and low thresholds when determining whether or not to change the clock frequency of a processing unit. A high hysteresis threshold may be considered when determining whether to transition into or out of the highest operating point, while a low hysteresis threshold may be considered when determining whether to transition into or out of the lowest operating point.  ...” 0077; 0085; (i.e. The current thread/ application is interpreted as “highly frequency sensitive application in the above example and the next application/ thread is interpreted as the branch misprediction that causes the decrease in frequency sensitivity value.  The claim decides on adjusting power applied to a processor based on the relationship between frequency sensitivity levels when entering a frequency insensitive phase.  Bircher teaches encountering a branch misprediction (frequency insensitive phase) after a compute-bound workload (frequency sensitive phase) and deciding not to decrease power due to the hysteresis that will occur due to the temporary nature of the branch misprediction.  Therefore, the relative relationship between the applications is used to determine whether to decrease/ increase power when a temporary change in frequency sensitivity occurs so that hysteresis does not occur when entering a frequency insensitive phase)]

 Further Bircher also teaches [0083-0084; (i.e calculating a frequency sensitivity of a workload); “...In various embodiments, frequency sensitivity calculation unit 704 may be configured to calculate and track a moving average of frequency sensitivity for one or more processing units, and to compare the average frequency sensitivity value with one or more thresholds. The results of the comparison may be used to determine the appropriate operating point for a corresponding processing unit. Comparisons may be conducted on an interval basis, and interval timer 708 may determine the setting of intervals.” 0107 ; ( i.e. The moving average of frequency sensitivity is the relative relationship between frequency sensitivity levels of a current thread and a next thread.  The average sensitivity represents the relationship between sensitivity levels of different phases.  The average is compared with a threshold to determine how much to decrease or increase the operating point.)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bircher (U.S Patent Application Publication 2012/0297232; hereinafter “Bircher”; Reference cited as prior art in previous office action)) in view of Nussbaum et al. (U.S Patent Application Publication 2011/0022833; hereinafter “Nussbaum”; Reference cited as prior art in previous office action) 

Regarding claims 6, Bircher discloses, a power budgeting method, comprising: 
determining a frequency-insensitive thread and a frequency-sensitive thread of multiple programs [“Workloads 116 and 117 may also represent the variety of applications that processor 105 may be expected to execute in typical operating conditions. In other embodiments, workloads 116 and 117 may be stored in other locations. For example, in one embodiment, processor 105 may access workloads 116 and 117 from I/O device 130 via I/O interface 120.” 0034; “...The performance values may be used to calculate frequency sensitivity values for each workload…”, 0037; 0060; “A processing unit 311 upon which a low frequency sensitivity score is detected may be placed in a lowest possible non-idle operating point with little negative impact on overall processing unit performance. …” 0074-0075; (i.e. determining low/high frequency sensitivity of a workload based the value calculated. Therefore low frequency sensitivity value corresponds to frequency –insensitive workload and high frequency sensitivity value corresponds to frequency –sensitive workload)],  
wherein an increase in operating frequency of a processor has low influence on performance of the processor during execution of the frequency- Page 5 of 12U.S. App. No.: 15/573,369PATENT insensitive thread [“when a processing workload is memory-bounded, the processing unit may perform frequent accesses of main memory.  Since the latency associated with main memory accesses can be orders of magnitude greater than a processor cycle time, a memory-bounded workload may be much less sensitive to the processor's operating frequency.  …  Therefore, increases in the core clock frequency typically do not result in corresponding performance increases in the processing of memory-bounded workloads.  Moreover, reducing the core clock frequency when processing a memory-bounded workload does not typically result in a corresponding loss of performance”,0007; “P-state P4 is the lowest non-idle operating point in this particular embodiment, having a clock frequency of 800 MHz and an operating voltage of 0.8V.  … depending on the operating conditions and requirements of the application and processing unit 211.  P-state P4 may be used with memory-bounded workloads as well as with other tasks that are not time-sensitive or frequency-sensitive.  … reducing the clock frequency for memory-bounded workloads may have a minimal performance impact and with power savings that may improve the performance-per-watt metric of the system”, 0054;0102 ( i.e. increasing the clock frequency  during execution of a  frequency –insensitive thread as low influence on the performance of the processor) ]   and high influence on performance of the processor during execution of the frequency-sensitive thread [0006-0007; “Operation in P-state P0 may be utilized for processing workloads that are (i.e. having high influence on the performance during execution of the frequency-sensitive thread / workload)];
assigning the frequency-insensitive thread and the frequency-sensitive thread of the multiple programs to a same core [“The one or more workloads may include a variety of workloads which represent the variety of applications that a given core processor may be likely to execute in a typical run-time environment. As part of the analysis, the frequency sensitivity at one or more input clock frequencies may be calculated for each of the plurality of workloads (block 415); 0034; 0074-0075; (i.e. workloads of different applications are assigned to a processor core and the frequency sensitivity of the workloads are determined)].
decreasing the power applied to the processor when the processor executes the frequency-insensitive thread [0054;0074;“A power management unit may conduct comparisons of frequency sensitivity values to the low and high thresholds, and may override the operating point selection by shifting the affected processing unit 311 to the highest or lowest operating point any time a corresponding frequency sensitivity value is computed”, 0076;  ( i.e. when the processing unit is executing a memory bounded workload the operating point (frequency / voltage) is reduced with respect to a low frequency sensitivity value)]  based on the relative relationship between frequency sensitivity levels of a current thread and a next thread[“Hysteresis threshold levels may also be utilized with the high and low thresholds when determining whether or not to change the clock frequency of a processing unit. A high hysteresis threshold may be considered when determining whether to transition into or out of the highest operating point, while a low hysteresis threshold may be considered when determining whether to transition into or out of the lowest operating point.  ...” 0077; 0085; (i.e. The current thread/ application is interpreted as “highly frequency sensitive application in the above example and the next application/ thread is interpreted as the branch misprediction that causes the decrease in frequency sensitivity value.  The claim decides on adjusting power applied to a processor based on the relationship between frequency sensitivity levels when entering a frequency insensitive phase.  Bircher teaches encountering a branch misprediction (frequency insensitive phase) after a compute-bound workload (frequency sensitive phase) and deciding not to decrease power due to the hysteresis that will occur due to the temporary nature of the branch misprediction.  Therefore, the relative relationship between the applications is used to determine whether to decrease/ increase power when a temporary change in frequency sensitivity occurs so that hysteresis does not occur when entering a frequency insensitive phase)]

 Further Bircher also teaches [0083-0084; (i.e calculating a frequency sensitivity of a workload); “...In various embodiments, frequency sensitivity calculation unit 704 may be configured to calculate and track a moving average of frequency sensitivity for ( i.e. The moving average of frequency sensitivity is the relative relationship between frequency sensitivity levels of a current thread and a next thread.  The average sensitivity represents the relationship between sensitivity levels of different phases.  The average is compared with a threshold to determine how much to decrease or increase the operating point.)]
Therefore Bircher discloses decreasing power applied to a processor when the processor executes the frequency-insensitive thread based on the relative relationship between frequency sensitivity levels of a current thread and a next thread.”
and  
increasing the power applied to the processor when the processor executes the  frequency-sensitive thread [0053; 0075; 0058;  “Increasing the clock frequency and operating voltage to their highest possible operational values for those applications that are the most frequency sensitive and/or compute-bounded applications may allow those applications to execute faster …”, 0078;( i.e. when the processing unit is executing a compute- bounded workload the operating point( frequency / voltage) is increased with respect to a high frequency sensitivity value)] . 
However Bircher does not expressly discloses assigning the frequency –insensitive and the frequency-sensitive thread to a same core of the processor 
However Bircher does not expressly disclose assigning the frequency –insensitive and the frequency-sensitive thread to a same core of the processor alternatively.
In the same field of endeavor (e.g. selectively altering the performance of a computational unit having a high performance sensitivity), Nussbaum teaches,
assigning the frequency –insensitive  and the frequency-sensitive thread to a same core of  the  processor alternatively[ “a pre-defined low frequency clock signal is applied to the CPU core being analyzed for a predetermined or programmable interval, e.g., a 100 us-10 ms interval.  During that interval, the hardware performance analysis control logic (see FIG. 1, element 111) samples and averages core instructions per cycle (IPC) (as reported by the core).  The performance analysis control logic determines a first instructions per second (IPS) metric based on the IPC.times.Core frequency (the low frequency)…. Then, in 205 the performance analysis control logic causes a pre-defined high frequency clock signal to be applied to the CPU core being analyzed for the same predetermined or programmable time interval.  The performance analysis control logic again samples and averages core IPC (as reported by the core) in 207.  The performance analysis control logic determines a second instructions per second (IPS) metric based on the IPC.times.Core frequency (the high frequency) and stores the second IPS metric in a temporary register "B".”, 0026; “This numerical difference represents the boost sensitivity for the core.  That is, it represents the sensitivity of the core, running that particular process context, to a change in frequency.  The greater the (i.e. high and low frequency clock signals are applied alternatively to the core to determine the boost sensitivity)]. 
      It would have been obvious to one of ordinary skill in the art before the effective filing date combine the teachings of Bircher in view of Penzes with Nussbaum. Nussbaum’s teaching of determining the boost sensitivity of a core will substantially improve the performance of Bircher in view of Penzes’s system by boosting a core even with a higher operation point to utilize the power headroom [0024]. 
   
Regarding claim 7, Bircher discloses the frequency-sensitive phase [0075] follows the frequency-insensitive phase [0074; 0081-0083].
            Regarding claims 9, Bircher discloses, wherein the decreasing the power applied to the processor comprises decreasing an operating frequency of the processor [0059; 0076], and the increasing the power applied to the processor comprises increasing the operating frequency of the processor [0058; 0078]. 
              Regarding claims 10, Bircher discloses, wherein the frequency- insensitive thread is a thread comprising memory-related operations [0054; 0076; 0059], and the frequency- sensitive thread is a thread comprising computation-related operations [0053; 0058; 0078].


Response to Arguments
      Applicant's arguments filed on11/23/2020, with respect to the rejection(s) of claims 1, 6 and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, Claims 1, 2, 4, 5, 21, 22, 24, 25 anticipated by Bircher, claims 6, 7, 9, 10 Bircher in view of Nussbaum.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al., U.S Patent Application Publication 2015/0134982, teaches a method of changing an operating frequency for performing a dynamic voltage and frequency scaling on a central processing unit included in a system on-chip is provided.    
Hanson et al., U.S Patent Application Publication 2016/0041594, teaches managing processor core performance and more particularly to tracking pipelined activity during off-core memory accesses to evaluate the actual impact of a frequency change on one or more processor cores. 
 
      
  
      


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                    

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187